Dethmers, J.
The facts alleged, procedural status and question presented are like those in Cohen v. Detroit Joint Board Amalgamated Clothing Workers of America, ante, 606, in which opinion was this day filed. Decision here is controlled by decision there. Hence, a decree may enter in this Court which shall provide that the temporary injunction issued by this Court- shall remain in full force and effect pending further order of this Court and that the cause is remanded to the court below *613for trial on its merits. In the event of an nnappealed decision in that court adverse to plaintiff, defendant may then apply to this Court for dissolution of said injunction.
• Costs of this appeal will abide final outcome of this litigation.
Boyles, C. J., and Reid, North, Butzel, Carr, Bushnell, and Sharpe, JJ., concurred.